660 So. 2d 394 (1995)
Dana ANDREWS, Appellant,
v.
STATE of Florida, Appellee.
No. 95-749.
District Court of Appeal of Florida, Fifth District.
September 15, 1995.
James B. Gibson, Public Defender, and M.A. Lucas, Asst. Public Defender, Daytona Beach, for appellant.
No appearance for appellee.
PER CURIAM.
We affirm the judgment and sentence in this Anders appeal,[1] except for the assessment of $100 for a public defender's fee. It appears from the record that the defendant was not informed of his right to contest the amount of the fee as required by Florida Rule of Criminal Procedure 3.720(d)(1), so the fee is stricken without prejudice to reimpose it after compliance with the rule.
AFFIRMED.
GOSHORN, GRIFFIN and THOMPSON, JJ., concur.
NOTES
[1]  Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).